Name: 83/114/EEC: Commission Decision of 2 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-22

 Avis juridique important|31983D011483/114/EEC: Commission Decision of 2 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the French text is authentic) Official Journal L 076 , 22/03/1983 P. 0017 - 0018*****COMMISSION DECISION of 2 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the French text is authentic) (83/114/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision 82/205/EEC of 22 December 1981 (2) and other relevant Decisions, authorized certain Member States to introduce such surveillance for the import of certain products; Whereas on 8 February 1983 further requests were made under Article 2 of Decision 80/47/EEC by the French Government to the Commission of the European Communities, that is: (a) seven requests concerning textile products of the categories 23, 29, 31, 33, 80, 82 and 91 originating in the People's Republic of China; (b) 18 requests concerning the following textile products: 1.2 // // // Category // Country of origin // // // 3 // Brazil // 6 // India, Pakistan // 13 // Singapore // 26 // Sri Lanka // 27 // Pakistan // 46 // Uruguay // 50 // Uruguay // 69 // Hong Kong, Poland // 71 // Macao // 73 // Thailand, Romania // 74 // Macao // 80 // Philippines // 83 // Poland // 89 + 91 // Poland // 91 // Poland // // Whereas information given by the French authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 82/205/EEC; Whereas the Commission examined, in particular, whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards to economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports of certain products originating in third countries and put into free circulation in the other Member States which are set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, France should be authorized to make these imports subject to intra-Community surveillance until 30 June 1983, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 30 June 1983, and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 2 March 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 97, 10. 4. 1982, p. 1. ANNEX Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 3 // Brazil // 6 // India, Pakistan // 23 // China // 27 // Pakistan // 33 // China // 46 // Uruguay // 69 // Poland // 71 // Macao // 73 // Thailand, Romania // 83 // Poland // // (1) See Council Regulation (EEC) No 3061/79 of 20 December 1979 (OJ No L 345, 31. 12. 1979, p. 1) and Council Regulation (EEC) No 3589/82 of 23 December 1982 (OJ No L 374, 31. 12. 1982, p. 106).